Title: To George Washington from William Livingston, 15–16 August 1777
From: Livingston, William
To: Washington, George



Sir
Morris Town [N.J.] 15[–16] Augt 1777

The Governor and Council of Safety, having received Intelligence of two recruiting Parties having gone from Staten Island into the Counties of Sussex and Morris, immediately took measures for having them apprehended. On Saturday last, one of those Parties brought us Lieutenant Troup of the third Battalion of New Jersey Volunteers commanded by Collo. Dongan, with one Sergeant & a Private. They were surprized at Dinner at the house of a Farmer who is father to one, & father in Law to the other of the two last mentioned. There they had been for several Days, Troup generally concealing himself in the Woods. He treated the Party who took him very chevalierly, & insisted upon their

taking his Parole. When he was brought to me, he appeared insensible of his Danger, and expected to be treated as an officer, & exchanged for one of equal Rank. But what I told him of the Circumstances in which he was apprehended, and my Idea of the Law of Arms in such Cases, with his own Reflections the succeeding Day, so wrought on him, that the next Evening (his Brother aid De Camp to General Gates, arriving that day in Town, & increasing his Apprehensions) he desired to be examined by the General & me, promising, as the only thing that he conceived could intitle him to your Excellency’s Clemency, to make the fullest & most ingenuous Discovery of the Situation of the Enemy. In his Examination he appeared very frank, and, I believe, represented Matters respecting the British Troops to the best of his knowledge. But of the Design of his Errand into New Jersey, I cannot persuade myself that he gives us a true Account. That it was only to see his wife, who lives several miles from the place where he was taken, & at which he had been several Days, without making any Essay to go to his Father in Law’s with whom she lives, appears to me incredible. His Examination together with his Commission (which was found in his Pocket) I have the Honour to transmit to your Excellency. He left Staten Island with five of the New Levies. One was apprehended some days before him, & is confined for passing counterfeit Bills. The two taken with him, being guilty of a capital Felony by our Laws for having gone over to the Enemy since October last, & returning without the Leave therein mentioned, are to be tried accordingly, unless they agree to enlist on Board any of the Vessels of War belonging to the continental Navy, upon which the Governor & Council of Safety may pardon them. Of this they have by the Act six days allowed them to consider. Troup being also an Inhabitant of New Jersey at the time of his entering into the British Service, might likewise have been proceeded against upon the same Law, but being an officer, it might not have been prudent to put him on board of our Fleet, & your Trials by Court martial being much more summary & expeditious, are greatly to be preferred. Besides that being the mode in which an officer of ours in similar Circumstances would be tried by the Enemy, & the Law of Arms being in those cases everywhere the same, it will give less room for cavil than a Trial by Jury on a Law of our own making since the Commencement of the War, which they may affect to consider as partial, & calculated for the purpose.
A guard of our Militia has also taken three of the Staten Island Green-coats near Elizabeth Town two of which appear to have left the Enemy with Intent to desert to us; but the other not privy to their Design, came with the real Intent, of what the other only feigned to him to be theirs, that is to steal Sheep. One of the three being an Inhabitant of the State of New York & not subject to out Law, I have sent to General

Sullivan. The other two are left to their Election either to enter on Board our Navy or to be tried for Felony.
Troup’s Situation considering his Connections by marriage who are all most firmly attached to the Cause of America, & particularly his Brother for whom General Gates expresses the highest Esteem, is really deplorable. On the other hand, this is the second time of his coming into this State since his being in the Enemy’s Service in a concealed & clandestine manner—This tho’ not in his Examination, he confessed to me. But at the same time declared that he came each time for the sole purpose of paying a private Visit to Mrs Troup. From his intimate Knowledge of this part of the Country, he is a dangerous Man in the Character of a Recruiter.
After writing thus far, Collo. Dayton called upon me, and informs me that they have in Newark Jail, a Sergeant, Prisoner, belonging to the New Levies or Jersey Volunteers, who declares that Lieut. Troup came with the Express purpose of recruiting.
I have sufficient Evidence to believe that a constant Communication & commercial Intercourse has been held for a considerable time past with the Enemy by many of the Inhabitants of the County of Essex. That these Communications have been principally supported by means of Flaggs & Passports obtained from divers officers of the Army under your Excellency’s Command, who for some time past have been stationed at Elizabeth Town, Newark, & other places near the Enemy’s Lines.
Under colour of these Flaggs or Permits, which from their Frequency must be supposed (to use the softest Term) to have been imprudently granted, great mischiefs have arisen to these parts of the Country. Mischiefs, I imagine, greatly superior to the Advantages that may be pretended to be derived from any Intelligence that can be gained thereby. Persons of dubious political Characters, I am informed, have been sent over: Provisions for the Aid and comfort of the British Troops, furnished: A pernicious & unlawful Traffic carried on; The little Specie left among us collected with the greatest Avidity to maintain this execrable Trade; & the continental Currency by that means depreciated: Opportunities afforded the Enemy of circulating their counterfeit Bills; & the disaffected of conveying to them Intelligence of every Movement & designed Operation of our Troops; The Confidence of the People in the Integrity of our Officers diminished and a universal Murmuring excited among the Friends of the common Cause.
It is made capital by an Act of our Legislature for any Subject of this State to go into the Enemy’s Lines with a Passport from any Officer under the Rank of a Brigadier General of your Army, or of our Militia, or of the Governor of this State.

To prevent the further abuse of those Flaggs by the Officers of our Militia, I have given the strictest orders, & issued a Proclamation for the Purpose; and I doubt not your Excellency will take such Measures to discontenance the practice in the officers under your Command as you shall think best calculated to answer the End.
I duly received your Excellency’s Letter of the 4th instant; & tho’ fully sensible of the Necessity of carrying the Resolution of Congress of the 31 Ultimo respecting dividing the State into Districts for the purpose of recruiting, into immediate Execution; yet upon communicating it to the Council, we find it impracticable, before the Assembly meets (which will be on the 3d of next month) either to make a proper Division of the whole State, or to fix on proper Persons for the purpose. But at a Collection of the Members from the different Counties this may be done with some degree of Precision, while three or four men however well acquainted with the State in General cannot be presumed to be sufficiently acquainted with every particular, District or Township, nor with the fittest persons in each to intrust with so important an Appointment.
Tho’ it pains me not a little to say any thing on so melancholy a Subject as that of Lieut. Troup’s which may appear to have a Tendency to stop the Interposition of Mercy, I must, in Justice to the public, observe, that the People in these parts in general are so greatly exasperated against him that his being treated with Lenity will have a very unhappy Effect upon their future military Exertions.
I have laid the Requisitions of Congress, & of Major General Gates, who requests 500 of our Militia to reinforce the Northern Army before the Privy Council (the Governor of this State having no Authority to Order the Militia to march out of it, without advice of Council) who taking the Matter into consideration; and considering how greatly the Militia of this State have been harrassed for above a year past, we having been during all that time either actually invaded, or having the Enemy so near us, as to require a constant Guard along the most accessible Parts—The Number of our Inhabitants that have inlisted in Different Regiments of the continental Army, exclusive of the four Battalions raised by this State—The Numbers that have gone over to the Enemy, and now form what they call the New Levies, or New Jersey Volunteers—The extensive Frontier in the Counties of Essex Monmouth & Middlesex which we are obliged constantly to guard to prevent the Incursions of the Enemy; and that almost the whole County of Bergen, which lies contiguous to the State of New York is disaffected, & has for above a year past refused to do any military Duty; and that a considerable Force of the Enemy is statedly posted on Staten Island within less than half a mile from the opposite Shore of New Jersey, the Board are

of Opinion that the said Requisition of Congress, & of Major General Gates cannot at present be complied with.
I am informed by one of our Militia Majors stationed at Elizabeth Town that no Person is guilty of a greater Prostitution of Passports than Doctor Barnet a Captain of Horse, who is not a little suspected of Disaffection. He is in all Events a very improper person to be trusted with blank Flaggs, (as I am told he is) being much addicted to strong Drink, and having very little Discretion when sober.
Should your Excellency have Occasion to honour me with any of your Dispatches after next week, I expect by that time to meet the Council of Safety at Princeton.
I have to ask Pardon for troubling you with so long a Letter, which is a Sin I am not frequently guilty of. I am with great Respect your Excellencys most humble Servant

Wil: Livingston


P.S. General Sullivan perceiving the Difficulty of procuring Men here for Such purposes was so kind as to direct a Sergeant who is on his march to head Quarters with a Number of your Troops lately discharged from the hospital, to call on me to offer their Service, in guarding Troup & other Prisoners. I have sent with them Ensign Allen & Peter Roberts a private; both of our Militia—After delivering Troup to your order, Allen & Roberts are to proceed with the other Prisoners, 5 in Number who have enlisted on board our Navy to Mr Morris in Philadelphia. I beg the favour your Excellency to supply them with such a guard as is sufficient for that purpose.

